‘ UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:001-36381 IMS HEALTH HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 27-1335689 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) 83 Wooster Heights Road, Danbury, CT 06810 (Address of principal executive offices and Zip Code) (203)448-4600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant(1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and(2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Number of Shares Outstanding Common Stock $0.01 par value 329,877,234 shares outstanding as of April 29, 2016 IMS HEALTH HOLDINGS, INC. FORM 10-Q TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 2 Condensed Consolidated Statements of Financial Position as of March 31, 2016 and December 31, 2015 2 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three Months Ended March 31, 2016 and 2015 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 4 Condensed Consolidated Statements of Stockholders’ Equity for the Three Months Ended March 31, 2016 and 2015 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 26 Item4. Controls and Procedures 26 PART II—OTHER INFORMATION Item1. Legal Proceedings 27 Item1A. Risk Factors 27 Item6. Exhibits 28 SIGNATURES 29 1 PART I—FINANCIAL INFORMATION Item1. Financial Statements IMS HEALTH HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (unaudited) March31, December31, (in millions, except per share data) Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Other current assets Total Current Assets Property, plant and equipment, at cost Less accumulated depreciation ) ) Property, plant and equipment, net Computer software, net Goodwill Other identifiable intangibles, net Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable $ $ Accrued and other current liabilities Current portion of long-term debt 69 59 Deferred revenues Total Current Liabilities Postretirement and postemployment benefits Long-term debt Deferred tax liability Other liabilities 90 83 Total Liabilities Commitments and Contingencies (Note11) Stockholders’ Equity: Common Stock, $0.01 par value, 700.0 shares authorized, 342.4 and 341.8 shares issued at March 31, 2016 and December 31, 2015, respectively 3 3 Capital in excess of par Retained earnings Treasury stock, at cost, 12.6 shares at March 31, 2016 and December 31, 2015, respectively ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements (unaudited). 2 IMS HEALTH HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (unaudited) Three Months Ended March31, (in millions, except per share data) Revenue $ $ Information Technology services Operating costs of information, exclusive of depreciation and amortization Direct and incremental costs of technology services, exclusive of depreciation and amortization Selling and administrative expenses, exclusive of depreciation and amortization Depreciation and amortization 87 96 Severance, impairment and other charges 15 13 Operating Income 91 Interest income 1 — Interest expense ) ) Other income (loss), net (5 ) 4 Non-Operating Loss, Net ) ) Income before income taxes 63 58 (Provision for) benefit from income taxes ) Net Income $ 43 $ Earnings per Share Attributable to Common Stockholders: Basic $ $ Diluted $ $ Weighted-Average Common Shares Outstanding: Basic Diluted Comprehensive Income: Net Income $ 43 $ Cumulative translation adjustment (net of taxes of $20 and $(48), respectively) $ 71 $ ) Unrealized (losses) gains on derivatives (net of taxes of $4 and $(1), respectively) (7 ) 1 Gains on derivative instruments, reclassified into earnings (net of taxes of $1 and $2, respectively) (1 ) (4 ) Other Comprehensive Income (Loss) $ 63 $ ) Total Comprehensive Income $ $ The accompanying notes are an integral part of the condensed consolidated financial statements (unaudited). 3 IMS HEALTH HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March31, (in millions) Cash Flows from Operating Activities: Net Income $ 43 $ Adjustments to Reconcile Net Income to Net Cash from Operating Activities: Depreciation and amortization 87 96 Deferred income taxes (4 ) ) Non-cash stock-based compensation charges 7 6 Non-cash gains on derivative instruments (9 ) (1 ) Non-cash amortization of debt original issue discount and issuance costs 3 2 Excess tax benefits from stock-based compensation — ) Other (1 ) 8 Change in assets and liabilities, excluding effects from acquisitions and dispositions: Net increase in current assets ) ) Net decrease in current liabilities ) ) Increase in pension assets (net of liabilities) (4 ) (6 ) (Increase) decrease in other long-term assets (net of other long-term liabilities) ) 2 Net Cash (Used in) Provided by Operating Activities ) 30 Cash Flows from Investing Activities: Capital expenditures ) (9 ) Additions to computer software ) ) Payments for acquisitions of businesses, net of cash acquired ) ) Other investing activities, net 1 (1 ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities: Borrowings under revolving credit facility 97 Repayments of revolving credit facility ) ) Proceeds from issuance of debt Repayments of debt ) ) Debt-related fees — (4 ) Contingent consideration and deferred purchase price payments — (4 ) Proceeds from equity plan activity 1 10 Payments for treasury stock (3 ) — Excess tax benefits from stock-based compensation — 11 Other financing activities (6 ) — Net Cash Provided by Financing Activities Effect of Exchange Rate Changes on Cash and Cash Equivalents 7 (9 ) (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ The accompanying notes are an integral part of the condensed consolidated financial statements (unaudited). 4 IMS HEALTH HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (unaudited) (in millions) Shares Common Stock Shares Treasury Stock Common Stock Treasury Stock Capitalin Excess of Par Retained Earnings Accumulated Other Comprehensive Income (Loss) Total
